Name: 93/80/Euratom, EEC: Council Decision of 1 February 1993 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1993-02-09

 Avis juridique important|31993D008093/80/Euratom, EEC: Council Decision of 1 February 1993 appointing a member of the Economic and Social Committee Official Journal L 033 , 09/02/1993 P. 0014 - 0014COUNCIL DECISION of 1 February 1993 appointing a member of the Economic and Social Committee(93/80/Euratom, EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain Institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas a seat has become vacant on the Economic and Social Committee following the resignation of Dr Hans Joachim Gaffron, notified to the Council on 29 July 1992; Having regard to the nominations submitted on 29 October 1992, Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr Gerhard von Haus is hereby appointed member of the Economic and Social Committee in place of Dr Hans Joachim Gaffron for the remainder of the latter's term of office, which runs until 20 September 1994. Done at Brussels, 1 February 1993. For the Council The President N. HELVEG PETERSEN (1) OJ No L 290, 23. 10. 1990, p. 13.